960 A.2d 1289 (2008)
197 N.J. 17
In the Matter of Larry BRONSON, an Attorney at Law.
D-3 September Term 2008
Supreme Court of New Jersey.
November 24, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-121, concluding that LARRY BRONSON of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1970, and who has been temporarily suspended from the practice of law since January 23, 2008, should be reprimanded for violating RPC 1.5(b) (failure to memorialize basis or rate of fee), RPC 3.3(a)(5) (lack of candor toward tribunal), and RPC 5.5(a) (unauthorized practice of law), and good cause appearing;
It is ORDERED that LARRY BRONSON is hereby reprimanded; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law and continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.